Pee. Cueiam,
This was an action of ejectment in which the plaintiffs, failing to establish title or right of possession ,to the property they coveted, were nonsuited. On appeal to this court they filed nine assignments of error, two of which referred to the judgment of nonsuit and the remainder to offers of evidence which were rejected as irrelevant. In our examination of the assignments and the rejected offers, we have found nothing which 'would justify the setting aside of the judgment of nonsuit. We therefore dismiss the appeal and affirm the judgment aforesaid.